Citation Nr: 1211442	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased initial rating for a left shoulder disability, rated 40 percent disabling from February 1, 2005 to October 17, 2011, and 50 percent disabling as of October 18, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945 and from August 1952 to November 1952. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 1996 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

In a March 2007 decision, the Board decided the Veteran's appeal of an initial rating of 20 percent for postoperative residuals of a torn rotator cuff of the left shoulder, from November 1, 1996, to February 1, 2005, and in excess of 40 percent thereafter.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims.  In December 2008, the Court issued an order that granted a Joint Motion for Remand, vacated the Board's March 2007 decision, and remanded the matter to the Board for action in compliance with the motion. 

In an April 2010 decision, the Board granted an initial higher 30 percent rating for postoperative residuals of a torn rotator cuff of the left shoulder, from November 1, 1996, to February 1, 2005, and remanded the matter of an initial rating in excess of 40 percent for postoperative residuals of a torn rotator cuff of the left shoulder, on and after February 1, 2005, for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In an April 2010 rating decision, the Appeals Management Center effectuated the Board's grant of a 30 percent initial rating for the period from November 1, 1996, to February 1, 2005; that time period is no longer under consideration.  

In a November 2011 rating decision, the RO granted an initial higher 50 percent for the Veteran's left shoulder disability, effective October 18, 2011 (the date of a VA examination showing an increase).  While the RO has assigned a higher rating for the Veteran's left shoulder disability during the pendency of this appeal, as a higher rating is available before and after October 18, 2011, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 
 
The issue of service connection for insomnia, secondary to a service-connected left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

During the entire period remaining on appeal on and after February 1, 2005, the Veteran's left shoulder disability was manifested by symptoms that more nearly approximate chronic residuals consisting of severe, painful motion of the affected extremity.  His left shoulder disability did not manifest loss of head of the humerus (flail shoulder).
 
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but not higher, for postoperative residuals of a torn rotator cuff, left shoulder, for the period on and after February 1, 2005, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5202 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's initial claim involved in this case was received in July 1996, and after granting service connection in December 1996, the RO provided initial notice of the provisions of the 38 U.S.C.A. § 5103(a) as pertaining to entitlement to an increased initial rating in a May 2001 letter.  He was provided addition notice in letters dated in January 2002, July 2002, May 2004, April 2006, March 2008, and in April 2010.  

The Board notes that in the April 2010 notice letter, the Veteran was requested to submit private medical treatment records, to include those from the Campbell Clinic for a left shoulder surgery, or to authorize VA to obtain these records on his behalf.  No response was received from the Veteran or his representative.  In this regard, the Board observes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  38 C.F.R. § 4.59 (2011).

For the period from February 1, 2005, to October 17, 2011, the Veteran was assigned a 40 percent disability rating for his left shoulder disability, pursuant to the criteria under Diagnostic Code 5200, with the exception of the periods from April 3, 2007, to May 31, 2008, when the Veteran was assigned a temporary 100 percent disability rating. 

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).  The medical evidence shows that the Veteran is right-hand dominant.  Therefore, his left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5200, a 40 percent rating is granted for unfavorable ankylosis with abduction limited to 25 degrees from side (minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).  That is the highest rating available for the minor extremity under this diagnostic code.  

Alternative diagnostic codes that provide for a higher rating include Diagnostic Code 5202 for impairment of the humerus where there is nonunion (false flail joint) of the minor humerus, which provides for a 50 percent rating, and loss of head (flail shoulder) of the minor humerus, which provides for a 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  

In addition, Diagnostic Code 5051 provides for replacement of the minor shoulders for one year following implantation of prosthesis, a 100 percent disability rating is warranted.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2011).  

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction and 0 to 90 degrees in external and internal rotation.  38 C.F.R. § 4.71a, Plate I (2011).

The pertinent evidence for the time period remaining on appeal includes VA medical records in January and February 2005 in which the Veteran described he was doing well with his pool exercises, although he was noted to require close supervision because of limited range of motion in his shoulder.   He described his pain as a 7 out of 10.  He continued to be doing well with his aquatic exercises in March 2005. 

An April 2005 treatment record shows that the Veteran had been doing well post surgery until a few weeks prior, when he began experiencing severe pain in that shoulder.  He was seen in the emergency room 11 days prior and received a cortisone shot in the shoulder.  He complained of continued pain.  He reported some intermittent temperatures at home but did not report any redness. He said it was very painful to raise the shoulder.  He had very limited motion in his shoulder.  The physician could only abduct him to around 70 degrees.  There was very minimal internal and external rotation which was not painful.  However, abduction and internal rotation were quite painful for him.  The excision of the shoulder was well healed and showed no erythema or warmth about it.  The doctor appreciated no fluctuance about his shoulder.  X-ray showed his hemiarthroplasty was in acceptable position.  The assessment was status post left shoulder hemiarthroplasty. The physician recommended ruling out infection with further testing. 

Subsequent treatment records from April 2005 suggested that the Veteran was told he may need arthrocentesis in the future.  Physical examination revealed the left shoulder to be tender on palpation with some swelling and limited range of motion after 60 degrees elevation of left arm.  There was no neurological or vascular deficit. 

A May 2005 treatment record noted him to be six months post arthroplasty.  He continued to complain of pain in a rotator cuff distribution.  The examining physician opined that after review of the findings of laboratory work, the examiner did not believe the Veteran was infected.  However, the Veteran continued to have pain.  His range of motion was about 80 degrees of abduction and forward elevation. 

The report of a July 2005 VA examination shows that the Veteran to had a left shoulder hemiarthroplasty in October 2004 due to a failed rotator cuff tear.  He stated that he had increasing pain and disability in the left upper extremity.  He indicated the pain began when he was in a magnetic resonance imaging (MRI) study in 1995 and had his left arm tied over his head and felt it pop.  Since then, he had problems with the rotator cuff.  He had the first surgery in 1996 and subsequent surgery in 2004.  He described daily pain.  He had pain with any motion of the left shoulder.  He stated that was severely disabling.  He took Percocet for pain.  He had very limited function of the left upper extremity and was unable to reach and get any object over his head.  He was unable to get a drink out of the refrigerator with his left arm.  His arm hurt daily with any type of activity.  It was better with rest.  He took 800 milligrams of Ibuprofen with minimal relief.  He also took Percocet at night.  He did not use any assistive device. 

Physical examination revealed the Veteran to have a well healed scar over the left shoulder.  There were no signs of infection and his skin was intact. His range of motion of the left shoulder revealed 30 degrees active forward flexion, 30 degrees active abduction, 0 degrees active internal rotation, and 20 degrees active external rotation.  He extended to neutral.  Passive range of motion was 50 degrees forward flexion, 80 degrees abduction, 0 degrees internal rotation, 20 degrees external rotation, and extension to neutral.  He could adduct both actively and passively to 15 degrees.  He was tender over the proximal humerus.  He had pain with both active and passive motion.  He also had pain with repetitive use and also had no limitation of motion with repetitive use.  His motor strength with abduction was 4/5 with pain.  He was otherwise neurologically intact in the left upper extremity and had a palpable pulse.  X-rays showed a hemiarthroplasty in good position.  The assessment was chronic rotator cuff tear left shoulder status post left shoulder hemiarthroplasty. 

The impression rendered in the July 2005 VA examination was of severe limitation of the left shoulder after hemiarthroplasty.  The examiner told him that a good result would be to be able to get to his head and to his back pocket.  He was unable to do that with his shoulder.  He had daily flare ups that limited his activities of daily living.  Since his last examination his condition deteriorated and he had pain with minimal activity and severe limitation of motion.  The examiner stated that there was pain on motion.  It was conceivable that pain could further limit function as described particularly after using the arm.  It was not feasible to attempt to express that in terms of additional limitation of motion as that matters could not be determined to any degree of medical certainty. 

In September 2005 he was seen for a refill of the prescription for his left shoulder pain. 

The Veteran submitted two statements in October 2005 alleging that his left shoulder disability should be rated at 40 percent disabling.  He also stated that because of aggravation of the skeletal system, surgery was necessary.  With those statements, the Veteran submitted a page of VA future appointments indicating that he would be seen by a vascular surgery clinic in October 2005, optometry follow up in January 2006, podiatry overbook in January 2006, and orthopedic overbook in January 2006.  A list of active medications was also printed on this page. 

In February 2006 the Veteran was seen at the emergency room needing a refill of medications for his left shoulder pain and was given a shot of Toradol for pain.  Physical examination revealed a surgical scar at the left shoulder, tenderness to palpation, no erythema or redness, and decreased range of motion.  The Veteran was assessed with chronic left shoulder pain and given an injection with considerable improvement of symptoms. 

A February 2006 X-ray of the left shoulder revealed the left humeral head prosthesis seen.  Appropriate alignment at both the AC and glenohumeral joints were unchanged from April 2005.  There was no acute bony or soft tissue abnormality noted since the older exam. 

In March 2006 the Veteran was again seen at the emergency room requesting Toradol injections for his chronic left shoulder pain.  The injection was given, and plans were made to have him get his injections via another VA clinic besides the emergency room.  He presented to the VA nursing clinic in early April 2006 for complaints of left shoulder pain which he stated was at a level 9 out of 10 in intensity.  The pain was sharp and tender and interfered with physical activity.  He stated that nothing helped it.  He was injected with Toradol and prescribed other medications.  He said he wanted to have surgery on the shoulder.  Later in April 2006 he was seen for complaints of chronic left shoulder pain, with the physician noted to have reviewed his records.  He was noted to be status post hemi-arthroplasty in October 2004 and was noted to be prescribed medications which he claimed were ineffective.  He described his pain as severe, constant, and throbbing in nature.  He also had restricted movement with his left arm.  Physical examination revealed old surgical scars of the left shoulder and left rotator cuffs diffusely tender to palpation.  He was assessed with chronic left shoulder pain following left hemiarthroplasty. 

On follow-up in May 2006 the Veteran's left shoulder pain was described as being at a level 6.  He continued to take prescription pain medication, Percocet.  In June 2006 he was seen at the emergency room for his left shoulder with complaints of sometimes having recurrent pain when the shoulder is touched.  It did not always happen, but there were times when even rubbing his shoulder could cause extreme pain.  He took one Percocet which did not help, but felt he should not take two.  His pain was 8/10 at present.  He had bouts of severe pain about once a week.  Physical examination revealed his range of motion to be decreased with pain and he could only elevate his arm 20 to 30 degrees. 

An October 2006 record revealed him to be experiencing left shoulder pain at a level of 5/10.  He indicated it interfered with sleeping and physical activities.  The pain level was unacceptable to him. 

A January 2007 private medical record from Campbell Clinic notes that the Veteran's left humeral head had been resected and replaced with hemi arthroplasty.  

In a May 2007 letter, R. M. Pickering, M.D. stated that the Veteran had a reverse left total shoulder arthroplasty on April 3, 2007 and would not be able to work for approximately three to four months.  

VA medical records from February 2008 to December 2008 show that the Veteran received refills of Percocet for his left shoulder pain.

A June 2008 VA joints examination report show that the Veteran is right hand dominant.  The Veteran complained of pain on a 7 to 8 out of 10 that is present all the time.  It increased to a 10 out of 10 with any activity and increased with weather changes.  He did not have any problems with activities of daily living.  He took Percocet for pain.  Physical examination revealed left shoulder range of motion from 0 to 80 degrees of forward flexion, 0 to 80 degrees of abduction, 0 to 45 degrees of external rotation, and 0 to 45 degrees of internal rotation.  The active and passive range of motion was the same.  There was no change with repetition.  There was pain throughout the full arc of flexion in abduction.  He had 5/5 strength with isolated supraspinatus testing, internal and external rotation.  He has no pain with Hawkins manipulation, Speed's testing, and cross-body adduction.  X-rays showed a reverse total shoulder arthroplasty implant which appeared to be in good position.  There was no evidence of loosening.  The assessment was residuals of total shoulder arthroplasty secondary to severe degenerative joint disease.  There was moderate discomfort associated with examination of the left shoulders.  It was conceivable that pain could further limit function as described, particularly with repetition.  It was not feasible, however, to attempt to express that in terms of any additional limitation of motion, as that matter could not be determined with any degree of medical certainty.

In a November 2008 letter from the Campbell clinic, it was noted that the Veteran was still in a great amount of pain and still needed pain medication.  
 
A February 2009 VA medical records shows that the Veteran stated his pain in his left shoulder was still there and that taking pain medications made it better.  The Veteran indicated that he was seeing an outside physician for his left shoulder.  Examination of his left shoulder revealed only 90 degree extension.  

In an August 2009 private medical record from the Campbell Clinic, it was noted that the Veteran needed to maintain convalescent care throughout August 2010.  A prescription for Percocet was enclosed. 

VA medication records from January 2010 through April 2011 show that the Veteran had chronic left shoulder pain with associated insomnia.  He was prescribed Morphine and Percocet to control the pain.  

An October 2011 VA examination report shows that the Veteran's left shoulder diagnoses include osteoarthritis, left shoulder replacement, and revision of left shoulder replacement.  The Veteran did not report flare-ups that impacted the function of the shoulder or arm.  Left shoulder flexion ended at 50 degrees, objective evidence of painful motion began at 20 degrees.  Left shoulder abduction ended at 30 degrees with pain on motion at 10 degrees.  The VA examiner stated that range of motion was not normal for a reverse total shoulder replacement.   The Veteran was able to perform repetitive-use testing with three repetitions.  He did not have additional limitation in range of motion of the shoulder following repetitive-use testing.  He had functional loss, functional impairment noted as less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and atrophy of disuse.  The Veteran did not have localized tenderness or pain on palpation of the joints, soft tissue, or biceps tendon.  He had guarding in the left shoulders.  Shoulder abduction and forward flexion strength were each 4/5. 

The Veteran did not have ankylosis of the glenohumeral articulation.  The Veteran was unable to perform rotator cuff testing.  There was no history of mechanical symptoms or recurrent dislocation or subluxation of the glenohumeral (scapulohumeral) joint.  The Veteran did not have an AC joint condition or other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  He could not perform the cross-body adduction test.  It was noted that the Veteran had left shoulder surgery in 2004 and 2005 with chronic residuals consisting of severe painful motion and weakness.  He had left acromioplasty with residuals symptoms of decreased range of motion, function, and pain.  The examiner indicated that due to the Veteran's shoulder condition, the functional impairment was not to the extent that there is no effective function that remained other than that which would be equal to amputation with prosthesis.  X-rays did not document degenerative or traumatic arthritis.  The Veteran's shoulder condition had made it so his left arm was not functional for work or for normal activities of daily living.

In a November 2011 rating decision, the RO granted a higher 50 percent disability rating effective October 18, 2011, pursuant to the criteria of Diagnostic Code 5051.

Considering the evidence of record in light of the above criteria, the Board finds that for the entire period on appeal, entitlement to a 50 percent rating, and no higher, is warranted for the Veteran's left shoulder disability.

During the entire appeal, the Veteran's left shoulder disability has been manifested by chronic painful motion and complaints of pain that is severe and disabling.  In April 2005, the Veteran was evaluated for severe pain in the left shoulder.  The physician could only abduct him to around 70 degrees with abduction and internal rotation that were quite painful.  Upon examination in July 2005 VA examination, the Veteran stated he had increasing pain on daily basis, with any motion of the left shoulder and it was severely disabling.  Range of motion of the left shoulder revealed 30 degrees active forward flexion, 30 degrees active abduction, 0 degrees active internal rotation, and 20 degrees active external rotation.  The VA examiner's impression was of severe limitation of the left shoulder after hemiarthroplasty.  Although a June 2008 VA examination report shows that the Veteran's left shoulder range of motion was not as limited as prior examinations, the Veteran had objective evidence of pain throughout the full arc of flexion in abduction.  The Board finds that during the entire period on appeal, the Veteran has competently and credibly reported continued pain in the left shoulder with decreased range of motion.  The pain appears so severe that his physicians have prescribed Morphine and Percocet to control it.  

Under Diagnostic Code 5051, a rating of 50 percent is the maximum schedular rating available following one year after the Veteran's arthroplasty. 

The Board notes that consideration has been given to Diagnostic Codes 5200 and 5203.  However, as those Diagnostic Codes do not afford a rating in excess of 50 percent disabling, the Board finds them inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2011). 

The Board observes that a 70 percent disability rating is contemplated under Diagnostic Code 5202 when there is other impairment of the humerus with loss of head (flail shoulder).   However, the medical evidence of record does not show the Veteran has impairment of the humerus with loss of head.  Therefore, the Veteran has not been shown meet the criteria for an increased rating under Diagnostic Code 5202.

Accordingly, the Board finds that the clinical findings of records demonstrate a degree of impairment consistent with a 50 percent rating, and no higher, throughout the period on appeal.  That includes the Veteran's consistent reports of pain that is severe with objective findings of pain on motion on examination.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The above determinations are based on consideration of pertinent provisions of the rating schedule.  Additionally, the Board points out that there is no showing that at any point from February 1, 2005, that the Veteran's service-connected left shoulder disability has demonstrated so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board notes that the disability has not objectively been shown to markedly interfere with employment beyond that contemplated in the assigned rating.  There also is no objective evidence that the disability has warranted frequent periods of hospitalization, aside from the periods in which the Veteran has received a temporary total rating, or has otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In sum, the Board, resolving reasonable doubt in favor of the Veteran, finds that a 50 percent rating, but not higher, is warranted for the Veteran's left shoulder disability for the entire appeal period, beginning on February 1, 2005.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 50 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A 50 percent rating, but not higher, is granted for a left shoulder disability as of February 1, 2005.  A rating higher than 50 percent for the entire appeal period, with the exception of the periods of temporary total rating, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


